DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of Group I and species B in the reply filed on 07 December 2022 is acknowledged.  The traversal is on the grounds that there would be no serious burden if all claims were examined concurrently.  This is not found persuasive a serious burden is present due to the inventions having acquired a separate status in the art due to their different classification, their divergent subject matter, and because the inventions require a different field of search. The requirement is still deemed proper and is therefore made FINAL.
Claims 10-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention or species, there being no allowable generic or linking claim. 

Specification
The lengthy specification has not been checked to the extent necessary to determine the presence of all possible minor errors. Applicant’s cooperation is requested in correcting any errors of which applicant may become aware in the specification.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-8 are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Graham (US 2012/0223520).
In regards to claim 1, Graham discloses a collet for installing a conduit in a fluidic coupling, the collet comprising: 
a cap (10) comprising an outer lateral cap surface (bottom surface as oriented in fig. 3) and a collet engagement component (inner surface) configured to engage a fluidic coupling device; 
a conduit grasper (20) comprising an outer grasper surface (outer surface); 
a collet bore (central bore) extending through the cap and the conduit grasper along a collet axis; and 
a collet slot (9, 26) extending along the collet axis, and extending radially from the collet bore to the outer lateral cap surface and to the outer grasper surface (shown in figs. 1 and 4), 
wherein the conduit grasper has a toroidal shape about the collet axis (shown in fig. 3), and is composed of a flexible material such that the conduit grasper is compressible in response to a force applied to the outer grasper surface (see paragraph [0076] and paragraph [0079])).
In regards to claim 2, Graham further discloses the toroidal shape of the conduit grasper is a cylinder or a torus (shown in figs. 1 and 2).
In regards to claim 3, Graham further discloses the outer grasper surface comprises a conical grasper section (23), and the conduit grasper is compressible in response to a force applied to the conical grasper section (fig. 2 shows this capability).
In regards to claim 4, Graham further discloses the collet engagement component comprises a cylindrical section of circular cross-section, the cylindrical section defining at least part of the collet bore (shown in fig. 4).
In regards to claim 5, Graham further discloses the cap comprises a cap bore surrounded by the outer lateral cap surface, and a cap slot (9) extending radially from the cap bore to the outer lateral cap surface; 
the conduit grasper comprises a grasper bore surrounded by the outer grasper surface, and a grasper slot (26) extending radially from the grasper bore to the outer grasper surface;
 the collet bore comprises at least a portion of the cap bore and the grasper bore (shown in fig. 4); and 
the collet slot comprises the cap slot and the grasper slot (shown in fig. 2), wherein the grasper bore is compressible in response to the force applied to the outer grasper surface.
In regards to claim 6, Graham further discloses the conduit grasper is configured to be inserted into the cap bore (shown in fig. 4)/
In regards to claim 7, Graham further discloses the cap and the conduit grasper are separate components (shown in fig. 2).
In regards to claim 8, Graham further discloses the flexible material comprises at least one of: a rubber; a silicone rubber; a vulcanized rubber; polyurethane; polytetrafluoroethylene (PTFE); a polyaryletherketone (PAEK); polyether ether ketone (PEEK); or a polyimide-based polymer (see paragraph [0076]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 9 us rejected under 35 U.S.C. 103 as being unpatentable over Graham as applied to claim 1 above, and further in view of Hochgraeber et al. (US 2011/0298210 hereinafter “Hochgraeber”).
Graham discloses the collet of claim 1 and further discloses first collet end surface, and a second collet end surface spaced from the first collet end surface along the collet axis, wherein the collet bore extends from the first collet end surface to the second collet end surface (shown in fig. 4) and the cap comprises a cap bore surrounded by the outer lateral cap surface and defining at least a part of the collet bore, a first cap end surface corresponding to the first collet end surface, and a second cap end surface corresponding to the second collet end surface; and the conduit grasper is disposed in the cap bore (shown in fig. 4).
Graham does not disclose the collet slot extending from the first collet end surface to the second collet end surface.
However, Hochgraeber teaches a similar collet (20) having a slot (23) extending from a first end surface to a second end surface (shown in fig. 4).
	It would have been obvious before the effective filing date to one of ordinary skill in the art to provide the collet of Graham with a slot the extends from the first end surface to the second end surface, in order to allows the collet to be pushed onto a plug capillary tube from the side, or that allows the plug capillary tube to be inserted via the slot into the coaxial mounting position within the collet, thus simplifying the assembly or disassembly, as taught by Hochgraeber at paragraph [0053].

	
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Each of the remaining cited prior art shows a similar collet.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/Primary Examiner, Art Unit 3679                                                                                                                                                                                                        12/14/2022